I dissent. I see nothing unconstitutional in the act, but am of the opinion that it should be construed to apply only to a state census in the future. Classification is based on a count of the inhabitants. The cities of this state increase in population; a decrease is the exception. When a city has come into a class under a provision of law based on a count of its inhabitants, it ought not be placed in a different class by a mere rule of evidence adopting some previous count or census which every one knows does not approximate the true population. By the last Federal census Mankato, St. Cloud and Virginia came into the same class. Their executive and legislative officers from January 1, 1911, until the passage of the act, March 30, 1911, had to adapt themselves to the laws governing cities of the third class. By this decision, Mankato, the smallest of the three, retains her class, while St. Cloud and Virginia drop back into the fourth class. It seems to me a construction which brings about such a result is not reasonable.
 *Page 353